Title: To John Adams from Francis Dana, 19 December 1782
From: Dana, Francis
To: Adams, John


Dear Sir
Decr: 8th. 1782— [O.S., 19 December N.S.]

I give you a thousand thanks for your short letter of the 8th. of last month which I recd. this morning. I had before received a Copy of the State Paper you mention; the consequences you draw from it relative to the Neutral Powers are clear & beyond all question. I had view’d the matter in the same light which you & Mr: J. view it in, so far as can respect myself. You will see my sentiments on the subject in the enclosed letter, which, after presenting my regards to Mr: J. you are at liberty to show to him. You will please to close it and forward it by the first opportunity. As to the matter which has been produced by the advances you speak of, I consider it an oblique measure, and the fruit of the old System. It belonged to another apartment properly, and might have been executed by this day perhaps in that course, and wou’d have been probably an irresistable stimulus, and cleared away all obstacles in another quarter. Having your liberty to mention your name in confidence, I have gone no further than to mention the matter in confidence without your name. and anew to consult my correspondent about a certain step. but without any effect: thus one of those occasions whh: shou’d be seized upon in the moment, is gone forever.— I will attend to the business of the order you mention. We have a rumour here that you have already adjusted affairs on our part. I beleive it premature because I have no advice of so important a measure from you. May Heaven grant us all reasonable successes. Yours very sincerely
The letter abovementioned goes thrô other hands—
P.S. I have this day recd. two letters from my ward at Stockholm one dated Novr: 28th. the other Decr: 6th. He was then well. He had a fine passage across the Bothnie Gulph, the most difficult part of his route. Thô I have not yet recd. an account of his departure ftom Stockholm, yet he is probably by this time much farther advanced on his way.
